Nardelli and McGuire, JJ.,
dissent in a memorandum by McGuire, J., as follows: In my view, Supreme Court erred in dismissing pursuant to CPLR 3126 plaintiffs’ remaining cause of action and all of defendant’s counterclaims since the drastic sanction of dismissal was not warranted. Accordingly, I would modify the July 25, 2006 order to impose against both sides the lesser sanction of terminating their respective rights to any further disclosure, reinstate the dismissed claims and remand the matter for a trial on the merits.
As we have recognized, “[b]ecause of the strong public policy in this State against limiting audience before the court, and in favor of resolving disputes on the merits, courts have reserved dismissal [under CPLR 3126] for rare cases where the extreme nature of the abuse warrants depriving a party of the opportunity to litigate the claim” (Corsini v U-Haul Intl., 212 AD2d 288, 291 [1995] [citation omitted], Iv dismissed in part and denied in part 87 NY2d 964 [1996]), i.e., when the failure to disclose was willful, contumacious or due to bad faith (e.g. Cespedes v Mike & Jac Trucking Corp., 305 AD2d 222, 222 [2003]). Moreover, in reviewing disclosure sanctions we are guided by the principle that any such sanction should be commensurate with the nature and extent of the disobedience the sanction was designed to punish (Weissman v 20 E. 9th St. Corp., *29148 AD3d 242, 243 [2008]; Christian v City of New York, 269 AD2d 135, 137 [2000]; Connors, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3126:8, at 462 [2005]).
By an order entered July 25, 2006, Supreme Court dismissed plaintiffs’ remaining cause of action and defendant’s counterclaims pursuant to CPLR 3126. While the record reflects the court’s understandable frustration with the parties’ extensive motion practice, until September 29, 2005, just 30 months after the filing of the first amended complaint in May 2003, there had been no suggestion from the court that the parties were risking a possible dismissal of their pleadings on account of their conduct. Indeed, the part of the court to which the case was originally assigned had dismissed the complaint under CPLR 3211 in an order entered September 25, 2003, and this court reinstated some of the causes of action in an order entered March 2, 2004 (5 AD3d 106 [2004]). Furthermore, when defendant moved for summary judgment on July 28, 2005, a stay of disclosure went into effect pursuant to CPLR 3214 (b). Thus, the window for disclosure had been effectively limited to the 17-month period between March 2, 2004 and July 28, 2005. In actuality, this period was even shorter since disclosure demands realistically could not have been served immediately upon the issuance of this Court’s March 2, 2004 order reinstating some of the causes of action.
On September 29, 2005, Supreme Court, among other things, vacated the CPLR 3214 (b) stay of disclosure, directed completion of all depositions within 30 days and ordered plaintiffs to file a note of issue by November 18, 2005. Only at that point did the court advise that it had “reached [its] limit” with the parties’ motion practice, most of which, until that time, had involved motions to dismiss the various pleadings and for summary judgment and motions regarding plaintiffs’ answer to defendant’s counterclaims. This was the first time the parties were actually placed on notice of any kind of disclosure deadline.
Plaintiffs did not serve their notice for defendant’s deposition until October 11, 2005, and then demanded that defendant appear on October 24, 2005, a notice period less than the 20 days provided by CPLR 3107. By letter dated October 17, 2005, defendant’s counsel asked the court, among other things, to extend the disclosure deadline, and advised that he would not be available on October 24 because it was a religious holiday. The court notified defendant’s counsel by letter that his request was denied, but the letter did not arrive at counsel’s office until October 24. In the letter, however, the court advised that it was *292amenable to rescheduling the deposition if the attorneys could agree to do so. Thus, defendant’s counsel called plaintiffs’ counsel four times on October 24 in an effort to reschedule the deposition; none of defendant’s counsel’s calls were taken by plaintiffs’ counsel and the calls were not returned. Defendant’s counsel had also sent a letter on October 21 to plaintiffs’ counsel requesting that the deposition be rescheduled from October 24 to October 27; plaintiffs’ counsel did not respond to that letter, but advised the court that defendant had not appeared for the deposition. Notably, the requested reschedule date was within the 30-day time limit set by the court for completing depositions.
On October 31, the attorneys appeared before the court. Defendant’s counsel advised the court that he had been mistaken in his belief that October 24 was a religious holiday. Defendant’s counsel stated: “I had notified the Court I was unavailable that day. As I subsequently told [the justice’s law clerk] I had made an error. I’m deeply embarrassed by it because I looked at my calendar and was confused as to which days the Jewish holidays were and thought I was unavailable on the 24 when in fact I was unavailable on the 25 and 26 ... I communicated this to [the justice’s law clerk] as soon as I realized I made an error. I tried to tell [plaintiffs’ counsel].” During that appearance, the court fined defendant $500 for failing to appear for the deposition.
A matter of critical importance to the resolution of this appeal is that defendant’s counsel’s failure to appear with his client for the October 24 deposition was not by any means an instance of willful, contumacious or bad faith conduct. Notably, Supreme Court made no such finding in the course of imposing the $500 fine. Nor did Supreme Court find that defendant’s counsel was not credible either when he expressed his embarrassment at his mistake or when he went on to represent to the court that he had notified the court’s law clerk and had tried to contact plaintiffs’ counsel. Indeed, plaintiffs’ counsel has never disputed defendant’s counsel’s representations that he called plaintiffs’ counsel four times on October 24 after having sent a letter to plaintiffs’ counsel on October 21.
Not surprisingly, the majority does not purport to make its own finding of willful, contumacious or bad faith conduct in this regard. Even if there were some basis for making this finding, and there is not, defendant’s failure to attend the deposition on October 24 would not warrant the striking of her counterclaims (see Rodriguez v Sklar, 56 AD2d 537, 538 [1977] [where there is some doubt whether a party’s failure to appear for a deposition *293was willful the party should be permitted one last chance to appear to be deposed before the drastic sanction of striking the party’s pleading is imposed]). Moreover, as the court recognized in its July 11, 2006 order, defendant did appear for a deposition at a later date. Thus, she was fined $500 for not having appeared initially, but her counterclaims nonetheless were dismissed even though she was eventually deposed (see Cambry v Lincoln Gardens, 50 AD3d 1081, 1082 [2008] [“Belated but substantial compliance with a discovery order undermines the position that the delay was a product of willful or contumacious conduct”]).
Contrary to the majority’s conclusion, Supreme Court’s finding that defendant engaged in willful and contumacious conduct warranting the dismissal of her counterclaims pursuant to CPLR 3126 is not supported by this record. Other than failing to appear for the October 24 deposition, the only other conduct by defendant specified by the majority was her serving disclosure requests several weeks before the initial November 18 target date for the close of disclosure. These requests were made in mid-October, only three weeks after the court issued the September 29 disclosure order, hardly an inordinate period of time, and nearly a month before the November 18 date specified in that order for the close of disclosure. Nothing in the September 29 order, moreover, required defendant to serve all her disclosure requests within one or two rather than three weeks of its issuance. Furthermore, in addition to trying to complete disclosure by the court’s deadline, defendant’s counsel was preparing defendant’s brief and supplemental record for appeals and cross appeals from several of the court’s orders in this action (25 AD3d 453 [2006], Iv dismissed 6 NY3d 891 [2006]). Indeed, apparently recognizing the impracticality of its deadline, the court repeatedly extended the time for completing disclosure and filing a note of issue. The court ultimately set January 13, 2006 as the deadline for filing the note of issue; defendant filed the note of issue on that date but only did so because the court had so ordered. Nonetheless, disclosure continued through the spring of 2006.
Nor should plaintiffs’ remaining cause of action have been dismissed. On April 6, 2006, as the majority notes, the parties gathered in the jury room for a lengthy period of time to discuss unresolved disclosure issues. When the parties returned to the courtroom, they advised that certain issues were still in dispute, although many had been resolved. After additional colloquy, the court determined that the remaining issues should be the subject of motions and the court set a briefing schedule. *294Plaintiffs did not, as the majority contends, “[seek] to renege” on matters on which the parties had already agreed. Rather, as the court itself stated, the jury room understandings “would still be an agreement.” Thus, even at that late date, seven months after the court had advised the parties that it was reaching the limits of its patience, it gave no hint to the parties that the submission of further motions would place their pleadings in jeopardy. To the contrary, it conveyed the impression that the motions would clear the last obstacles to the close of disclosure.
The parties’ conduct was simply not egregious enough to warrant the ultimate sanction of dismissal of all pleadings, which, as noted, “is appropriate only where the moving party demonstrates that the nondisclosure was willful, contumacious or due to bad faith” (Weissman, 48 AD3d at 243; see Christian, 269 AD2d at 137; Palmenta v Columbia Univ., 266 AD2d 90, 91 [1999]). Again, the bulk of the disclosure in the case was completed, albeit belatedly, which further undermines the notion that the parties’ conduct was willful or contumacious (see Myung Sum Suh v Jung Ja Kim, 51 AD3d 883 [2008]; Cambry, supra; Pascarelli v City of New York, 16 AD3d 472 [2005]; see also Carlos v 395 E. 151st St., LLC, 41 AD3d 193 [2007]). Under the circumstances, the termination of disclosure and a trial on the merits would be a remedy commensurate with the parties’ conduct (see generally CPLR 3126; Torian v Lewis, 90 AD2d 600, 601-602 [1982] [“The court has broad discretion ... in fashioning just remedies concerning failure to comply with a discovery order”]).*
The majority, however, apparently believes that the penalty of terminating disclosure and ordering the parties to trial is not more commensurate with the parties’ conduct than the penalty of dismissal it affirms, despite the fact that a substantial amount of disclosure has been completed. By affirming the dismissal of plaintiffs’ remaining cause of action and defendant’s counterclaims at this stage of the litigation, the majority declares a judicial plague on the houses of both of these contentious Montagues and Capulets. The majority not only denies all parties a trial on the merits of their disputes, its decision results in a waste of the time, energy and resources of the parties and their attorneys, as well as a waste of the substantial judicial resources that have been devoted to this case.
*295Contrary to the majority’s suggestion, modifying Supreme Court’s order to terminate disclosure and reinstate the remaining cause of action and the counterclaims, and remanding the matter for a trial, will not “undermin[e] the authority of the trial court to supervise the parties who appear before it.” Rather, so modifying the order represents nothing more than a recognition that a trial judge may impose a penalty under CPLR 3126 that is not commensurate with the nature and extent of the disobedience the sanction was designed to punish, and we may modify such a penalty when we conclude that the trial court improvidently exercised its discretion. As Justice Bracken (joined by Justice Lazer) stated in rejecting the notion that the Appellate Division should only disturb a disclosure sanction imposed by Supreme Court where the court abused its discretion: ‘T must. . . register my disagreement with my colleagues’ conclusion that affirmance of the order dismissing the complaint is necessary in order to effectuate the expedient and efficient disposition of cases under the Individual Assignment System .... Although the statute (CPLR 3126) provides the trial court with broad discretion in fashioning penalties for failure to comply with discovery notices and orders, th[e] [Second Department] has not hesitated to act where, in our view, the imposition of a particular sanction by the trial court constituted an improvident exercise of its discretion. I am unable to find any evidence that the IAS was intended to abrogate or limit the power heretofore exercised by an intermediate appellate court to review discretionary rulings and, in appropriate cases to substitute its own discretion for that of a trial court” (Sawh v Bridges, 120 AD2d 74, 82 [1986, Bracken, J., dissenting]). Of course, our precedents comport with Justice Bracken’s view. Thus, while the nature and degree of a penalty pursuant to CPLR 3126 is a matter committed to the discretion of Supreme Court and we give deference to the determinations of Supreme Court in that regard (Palmenta, 266 AD2d at 91), we may disturb disclosure penalties imposed by Supreme Court in the absence of an abuse of discretion (Monica W. v Milevoi, 252 AD2d 260, 264 [1999]). Regardless of whether Supreme Court did abuse its discretion, we should disturb the penalty the court imposed because it is not commensurate with the conduct the penalty was meant to punish (see e.g. Weissman, supra; Colucci v Jennifer Convertibles, 283 AD2d 224, 225 [2001]; Christian, 269 AD2d at 137; see also Quinn v City Univ. of N.Y., 43 AD3d 679 [2007]).
Finally, there does not appear to have been any justification for the court’s refusal to sign the transcript of the proceedings in which it imposed a sanction of $500 due to defendant’s fail*296ure to appear at the deposition. Even if the counterclaims had otherwise been properly dismissed, defendant was entitled to appellate review of the order imposing this sanction.

 Another appropriate remedy would be to refer the matter to a referee for an abbreviated but comprehensively supervised disclosure process, with an understanding that the imposition of appropriate sanctions hung over the parties’ heads (see Lowitt v Burton I. Korelitz, M.D., P.C., 152 AD2d 506, 508 [1989]).